FILED
                           NOT FOR PUBLICATION                              OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT C. KONOP,                                 No. 08-16128

              Appellant,                         D.C. No. 1:07-cv-00223-DAE-
                                                 BMK
  and

OFFICIAL COMMITTEE OF                            MEMORANDUM *
UNSECURED CREDITORS,

              Creditor,

  v.

HAWAIIAN AIRLINES, INC.,
Reorganiized Debtor - Chapter 11
Bankruptcy Case No. 03-00817,

              Appellee,

  and

JOSHUA GOTBAUM and OFFICE OF
THE U.S. TRUSTEE,

              Trustees.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                           Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

      Robert C. Konop appeals pro se from the district court’s judgment affirming

the bankruptcy court’s order denying Konop’s motion to amend or clarify his proof

of claim. We have jurisdiction under 28 U.S.C. §158(d). We review decisions of

the bankruptcy court independently without deference to the district court’s

determinations. Leichty v. Neary (In re Strand), 375 F.3d 854, 857 (9th Cir. 2004).

We affirm.

      The bankruptcy court did not clearly err by finding that Konop’s proof of

claim did not include a request for equitable relief because the claim summary

focused on monetary damages and included only a single, past-tense reference to

equitable relief. See Arrow Electronics, Inc. v. Justus (In re Kaypro), 218 F.3d

1070, 1073 (9th Cir. 2000) (bankruptcy court’s findings of fact are reviewed for

clear error). Further, the bankruptcy court did not abuse its discretion by denying




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Konop’s
motion to have oral argument held in Pasadena, California, is denied.

                                          2                                    08-16128
Konop’s motion to amend the proof of claim as untimely. See Roberts Farms Inc.

v. Bultman (In re Roberts Farms), 980 F.2d 1248, 1251 (9th Cir. 1992).

      Konop’s remaining contentions are unpersuasive.

      Konop’s request for judicial notice is denied.

      AFFIRMED.




                                         3                               08-16128